In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-14-00157-CV


                      MARCUS ANTHONY TAVIRA, APPELLANT

                                             V.

            T & J WILLIS EQUIPMENT RENTAL & SALES INC., APPELLEE

                           On Appeal from the 100th District Court
                                   Childress County, Texas
                  Trial Court No. 10357, Honorable Stuart Messer, Presiding

                                     January 13, 2015

                             MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       The brief of appellant Marcus Anthony Tavira in this appeal originally was due

September 12, 2014.       We granted three extensions, advancing the due date to

November 7. The brief was not filed. By letter of December 3, we ordered that unless

Tavira’s brief was filed by December 31, 2014, the appeal would be dismissed for want

of prosecution without further notice.


       To this date, the brief has not been filed. Accordingly, the appeal is dismissed for

want of prosecution. TEX. R. APP. P. 38.8(a)(1) & 42.3(b),(c).
       In a letter filed December 22, Tavira’s attorney expressed the belief the case was

settled.   If action under Rule of Appellate Procedure 42.1 is necessary to effect a

settlement, any party may request such action of the court by motion for rehearing, filed

within the period prescribed by rule 49.1. TEX. R. APP. P. 42.1 & 49.1.




                                                James T. Campbell
                                                    Justice




                                            2